Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 08/06/2020.  
The information disclosure statement/s (IDS/s) submitted on 08/06/2020 and 09/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 08/06/2020 are objected.
Claims 1-25 are pending and have been examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turner (US 2018/0252758 A1) in view of Herlong et al. (US 2018/0364874 A1), hereinafter ‘Herlong.

In re to claim 1, Turner disclose that a transformer parameter monitoring (TPM) device (i.e. 100, fig. 1 (i.e. see para. [0046]) comprising: a plurality of sensors (i.e. see para. [0073]), wherein a subset of the plurality of sensors is configured to monitor one or more physical properties of a distribution transformer (i.e. see para. [0087]), a controller (i.e. 1593, fig. 15B, see para. [0183]) configured to receive captured sensor data from the plurality of sensors (i.e. 1570, 1572, 1573 see para. [0186]); and a communications interface (i.e. 1587, fig. 15B, see para. [00693] in communication with the controller and configured to receive the captured sensor data and communicate the captured sensor data to a remote system for evaluation thereof to determine one or more operational parameters of the distribution transformer (i.e. see ps. [0185, 0188, 0194-0195]).  Except, Turner fails to explicitly disclose another subset of the plurality of sensors is configured to monitor a surge arrester associated with the distribution transformer; and an amount of deterioration of the surge arrester.  Whereas, Herlong teach that subset of plurality of sensors is configured to monitor a surge arrester associated with the distribution transformer; and an amount of deterioration of the surge arrester (i.e. see paras. [0123-0125 and 0127]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Turner’s transformer parameter monitoring (TPM) device by integrating a surge arrester in order to arrest or to limit the excess current on the distribution transformer system. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be 

In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a tilt or accelerometer sensor for detecting one of a movement of the distribution transformer, vibration of the distribution transformer, and an associated mounting mechanism for the distribution transformer; and the other subset of the plurality sensors comprises a surge arrester integrity sensor for determining a state of the surge arrester associated with the distribution transformer”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-4, claim 3-4 depend from claim 2, thus are also objected for the same reasons provided above.     
Allowable Subject Matter
Claims 5-25 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 5, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A method comprising: such that the adapter extends through an opening of the TPM device to support the TPM device; securing the TPM device with a fastener to the distribution transformer to rigidly fix the TPM device to the distribution transformer; and attaching the pressure relief device, such that a portion of the pressure relief device extends through the fastener and the opening of the TPM device to engage the pressure valve receiving port.  ”.
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “such that an upper portion of the mounting bracket is positioned a distance above an oil fill hole of the distribution transformer while the at least one arrester nut protrudes through the opening of the mounting bracket; 34NEE-028653 US ORD securing the mounting bracket to the distribution transformer via a mounting bracket securing device; and securing a transformer parameter monitoring (TPM) device to the mounting bracket to secure the TPM device to the distribution transformer to enable the TPM device to measure one or more physical properties of the distribution transformer”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 6-13, claims 6-13 depend from claim 5, thus are also allowed for the same reasons provided above.     
In re to claims 15-25, claims 15-25 depend from claim 14, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839